Citation Nr: 1636551	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1967 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board denied this claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (CAVC), which vacated the Board's Order and remanded the issue to the Board for further development and consideration, as discussed in more detail below.  

The Veteran had a personal hearing before a member of the Board in January 2013.  That VLJ is no longer available to act on this case.  The Veteran was advised of this and given the opportunity for another hearing before another member of the Board, who would then issue a decision.  He declined this opportunity in an August 2016 communication.

The Veteran has submitted relevant private treatment records, and has waived his right for these records to be initially reviewed by the Agency of Original Jurisdiction (AOJ).  The Board has reviewed all of the evidence and is granting a TDIU in this decision, as set forth below.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) and associated symptoms have caused unemployability for the entire period on appeal.





CONCLUSION OF LAW

The criteria are met for a TDIU effective from September 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.    38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran's combined disability rating is 70 percent effective from April 2001.  He is service-connected for PTSD, rated as 70 percent disabling since April 2001, and the residuals of a shell fragment wound to the right wrist, rated noncompensably since August 1998.  He therefore meets the schedular criteria of a TDIU since April 2001.  See 38 C.F.R. §§ 4.25, 4.26.  His claim for TDIU was received in September 2008, and in the claim he indicated that he was working up until the beginning of September 2008.  Accordingly, the time period for consideration is from September 2008.  38 C.F.R. § 3.400(o) (2015).

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
 
The Veteran has been denied TDIU because he has nonservice-connected disabilities that also preclude employment.  He argues that despite the severity of his knee and spine, he is unable to maintain employment due to his PTSD.  He argues that his PTSD makes it impossible for him to be around other people.  He does not trust people and he gets irritated and angry.  

The record reveals that he was most recently employed as an electrician, which he did for about six or seven years before stopping in the beginning of September 2008.  Prior to that, he was a mechanic.  These jobs were physically demanding, likely explaining why his non-service connected orthopedic disabilities have been emphasized as the cause of his unemployability.  However, his PTSD symptoms, as mentioned, cause him to have problems with anger and to isolate himself from other people.  

The Veteran reported in September 2008 that having to retire-due to his orthopedic disabilities-had left him feeling "unhinged," and that he was under a tremendous amount of stress to provide for his family.  At the October 2008 VA examination, the examiner observed that the Veteran was easily distracted and he had rambling thought processes.  He reported having a violent incident with a co-worker, which was not detailed.  He had occasional homicidal ideation, also while working, along with auditory hallucinations.  The examiner noted the Veteran did not have any remissions of his symptoms, and no capacity to adjust.  That examiner found him totally impaired due to his PTSD, and opined that his symptoms negatively impact his productivity and reliability.  

He saw the same VA examiner in April 2012.  She did not find him totally unemployable due to his PTSD, but noted that his PTSD would cause him to have trouble dealing with authority figures.  His symptoms prevent him from working and getting along with others, so he would not be able to participate in any team work activities.  She noted that he was suspicious, had difficulty establishing new relationships, had panic attacks, and was frequently depressed and anxious, but that he could perform solitary employment.  

As mentioned above, the Veteran submitted private treatment records, as well as a private psychological evaluation.  These records reveal the Veteran had a very difficult time at his last employment.  His co-workers thought he was "crazy" and confronted him about his behavior, causing his anger and volatility to increase.  He felt unable to handle the amount of anger that he felt while at work.

The record shows the Veteran is a high school graduate, but does not show or suggest any further education or specialized training.  The symptoms of his PTSD prevent him from undertaking any new training.  It has been suggested that he can work solitary positions.  His experience as an electrician and a mechanic would not easily transfer to a solitary position.  Even if he ran his own business with no other employees, he would have to deal with customers, which would likely not end well.     

Although the record does reveal additional, nonservice-connected disabilities, his private physician has indicated that the Veteran cannot work due to his significant PTSD symptoms.  Although he has additional physical disabilities that also preclude his previous employment, the Board finds that the evidence demonstrates that his PTSD also precludes employment, and that a TDIU is in order.


ORDER

TDIU is granted from September 2008.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


